O’NIELL, J.
The defendant has appealed from a judgment annulling a contract purporting to be a mineral lease, similar to the contract decreed null in the case of Bettie Bristo v. Christine Oil & Gas Co., 71 South. 521,1 decided to-day. In the present case it appears that the plaintiff accepted and drew out the money deposited by the defendant with a view of preventing the forfeiture of *322the lease. The record does not show when the deposit was made. It was apparently some time in 1913. The contract was signed on the 27th of January, 1911. The suit was filed in June, 1913. The amount of the deposit was for only three months’ rent. The grantor’s acceptance of the consideration for a part of the time that the option was regarded by him and the grantee as be: ing in force did not prevent his demanding that the contract be decreed null thereafter. In all other respects the facts of this case are the same as in the case of Bettie Bristo v. Christine Oil & Gas Co. For the reasons this day handed down in that case, the judgment appealed from herein is affirmed.

Ante, p. 312.